Exhibit 99 NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE FORD REPORTS FEBRUARY SALES · Ford, Lincoln and Mercury February sales totaled 96,044, down 48 percent compared with a year ago. ·Ford’s Czubay: “We’re focused on building a foundation for future growth.” ·Ford continues to align production and inventories with demand. ·February inventories totaled 405,000 vehicles. ·Ford announces second quarter North American production plan. DEARBORN, Mich., Mar. 3 – Coming off a strong February performance last year, Ford, Lincoln and Mercury February U.S. sales totaled 96,044, down 48 percent compared with a year ago. “The economic and competitive environment remains challenging,” said Ken Czubay, Ford vice president, Sales and Marketing.“Ironically, these times provide the best opportunity to distance Ford from the competition.We’re determined to stay on course and stay focused – building a foundation for future growth with distinctively styled products that offer consumers best-in-class quality, fuel economy, safety and value.” Ford’s next generation mid-size cars – the 2010 Ford Fusion and Mercury Milan – will arrive in dealer showrooms this spring.Recent independent studies rate Fusion and Milan as having the best predicted reliability among all mid-size sedans.The new Fusion Hybrid delivers 41 mpg in the city and 36 mpg on highway, topping the Toyota Camry Hybrid by 8 mpg in the city and 2mpg on the highway.The new four-cylinder Ford Fusion S achieves 34 mpg on the highway and 23 mpg in the city, beating both the gasoline-powered Camry and Honda Accord. Go to http://media.ford.com for news releases and high-resolution photographs. Tonight, Ford will introduce the Fusion to a national TV audience during “American Idol.” U.S.
